ON PETITION FOR REHEARING.
Appellant calls attention to the statement in the opinion that, "had there been specific objection to oral evidence as to the classified indexing, it should have been and no doubt would 6.  have been sustained, as there is nothing in the *Page 673 
contract with reference to such indexing," and states that there was specific objection to such oral evidence as to the classified indexing and that, therefore, the cause should be reversed. But the statement quoted from the opinion was made with reference to the admissibility of oral evidence for the purpose of interpreting an ambiguous contract, and the opinion holds that oral evidence is admissible for the purpose of interpretation. There was no objection to the question which elicited evidence as to the classified indexing, calling the court's attention that such indexing was not in the contract. The objection to the first question on this subject was that it was wholly immaterial as to "what conversation they might have had before the contract was entered into," and to the next question propounded that if the evidence was "introduced on the grounds of fraud, it must be to an existing fact and not anything he promised in the future."
Petition for rehearing, and to modify opinion, denied.